Citation Nr: 1540741	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-10 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an evaluation in excess of 30 percent for chronic obstructive pulmonary disease (COPD).  

4.  Entitlement to an evaluation in excess of 50 percent for depressive disorder associated with COPD.  

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2010, October 2011, and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The October 2010 rating decision denied the Veteran's claim for entitlement to a TDIU.  

The October 2011 rating decision denied an evaluation in excess of 50 percent for the Veteran's depressive disorder associated with COPD.  

The July 2012 rating decision denied reopening the Veteran's claim for service connection for sleep apnea.  In a January 2013 statement of the case, the RO reopened the claim for service connection for sleep apnea and denied the claim for service connection for sleep apnea.   Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2014); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board's discussion can be found below.

The Veteran testified before a Decision Review Officer at RO hearings in September 2012 and May 2013.  Transcripts of these hearings are of record. 

In an October 2014 correspondence, the Veteran withdrew his request for his Board hearing.  

In December 2014, the Veteran submitted additional medical evidence along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  

The additional medical evidence includes treatment records reflecting diagnoses for hypertension, carpel tunnel syndrome, and a skin rash.  The December 2014 correspondence requests that this evidence be reviewed.  This statement may be raising service connection claims for one or all of these diagnosed conditions.  As these service connection issues may have been raised by the record in a December 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In addition, in an April 2015 correspondence, the Veteran indicated that he has a disk of Social Security Administration (SSA) records to submit.  The Veteran's claims file already includes some SSA records.  As the Board has decided all of the Veteran's claims either favorably or remanded for further development, the Board concludes that the Veteran will not be prejudiced by the Board proceeding with the appeal, particularly as these records are extremely unlikely to be determinative to either issue remanded, and thus are not relevant at this time.  Furthermore, when the Veteran submits the SSA records, those records will be associated with his claims file and will be reviewed prior to the readjudication of the remaining issues on appeal.  The Board finds it the height of folly to further delay this case, as the Board is granting TDIU and would be remanding the below issues, regardless.  See Hayburn's Case, 2 U.S. (2 Dall.) 409, 410 n., 1 L.Ed. 436 (1792) ( "[M]any unfortunate and meritorious [veterans], whom Congress have justly thought proper objects of immediate relief, may suffer great distress, even by a short delay, and may be utterly ruined, by a long one ...." (internal quotation marks omitted)); see also Ex parte Quirin, 317 U.S. 1, 6-7, 63 S.Ct. 2, 87 L.Ed. 3 (1942) ( "[T]he public interest required that we consider and decide ... without any avoidable delay.").

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records dated through December 2012, which have been considered by the RO in the January 2013 statement of the case.

The issues of entitlement to service connection for sleep apnea and entitlement to an evaluation in excess of 50 percent for depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal of the claim of entitlement to an evaluation in excess of 30 percent for COPD in an October 2014 correspondence.

2.  In a final December 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea.

3.  The evidence received since the December 2003 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sleep apnea.  

4.  The evidence shows that the Veteran's service-connected disabilities, including depressive disorder, COPD, right ankle degenerative joint disease (DJD), and bilateral plantar fasciitis with pes planus, preclude him from securing or following substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to an evaluation in excess of 30 percent for COPD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The December 2003 rating decision that denied the Veteran's claim of entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting the petition to reopen the claim for service connection for sleep apnea and entitlement to a TDIU and dismissing the Veteran's increased evaluation claim for COPD, at the Veteran's request, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

I. 
Dismissal

In an October 2014 correspondence, the Veteran stated that he was withdrawing his appeal for the claim of entitlement to an evaluation in excess of 30 percent for COPD.  Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn; it must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the correspondence included the Veteran's name, claim number, and a statement that he was withdrawing his appeal.  When the Board received the Veteran's October 2014 correspondence, it had not yet issued a decision on the claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to the claim for an increased evaluation for COPD have been met.  Id.

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal with regard to this issue is appropriate.  See 38 U.S.C.A. § 7105(d) (2014). 

Accordingly, further action by the Board on the increased evaluation claim for COPD is not appropriate and the Veteran's appeal of this issue should be dismissed.  Id. 

II.  New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2014).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a December 2003 rating decision, the RO denied the Veteran's claim for service connection for sleep apnea.  In January 2004, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file an NOD.  In addition, no evidence pertaining to the Veteran's claim was received within one year of the receipt of his December 2003 rating decision.  Therefore, the December 2003 rating decision is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2014).

In the December 2003 rating decision, the RO found that the Veteran did not have a current diagnosis for sleep apnea.  

Since the Veteran's last prior final denial in December 2003, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  A July 2011 VA polysomnogram report showed that the Veteran had been diagnosed with severe obstructive sleep apnea.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The July 2011 VA polysomnogram report will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for sleep apnea is reopened.  

III.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

Currently, the Veteran has a combined evaluation of 70 percent for his service-connected disabilities, including: depressive disorder associated with COPD as 50 percent disabling; COPD as 30 percent disabling; DJD of the right ankle as 10 percent disabling; and bilateral fasciitis with pes planus as 10 percent disabling.  The schedular rating criteria have been satisfied.  38 C.F.R. § 4.16(a).  However, the Veteran has a less than total combined evaluation.  Therefore, the Board will consider whether the Veteran is entitled to a TDIU during this period.

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran asserts that he became too disabled to work as of June 2010.  See October 2012 VA Form 21-8940.  He testified that he was forced to medically retire from his job as a mail handler for the U.S. Post Office when he increasingly lost time from work due to his depression, COPD, and ankle and foot disabilities.  See September 2012 DRO hearing transcript.  His medication caused him to be sleepy at work and he had to be reassigned from working with heavy equipment.  His depression made completing or staying on task difficult.  His work required that he stand and push mail on trucks up inclines, which caused his right ankle and feet to become weak and to start giving out.  Id.  

The Board finds the following evidence extremely probative to the question of whether entitlement to a TDIU is warranted.  In particular, the Board places weight upon the following:  (1) the September 2010 VA examiner noted that the Veteran had lost two months from work due to his breathing problems, had to sit to perform his job due to his joint pain, and his depressive symptoms had resulted in poor energy level, concentration problems, and recurrent suicidal ideation which might contribute to a reduced ability to perform his duties; (2) the July 2010 statement of the Veteran's private treating physician stated that the Veteran's occupational exposure to uncontrolled temperatures and varying amounts of paper dust and other types of dust made his lung disease worse; (3) the December 2010 statement of the Veteran's private treating psychiatrist stated that the Veteran's severe and chronic depression and anxiety caused difficulty concentrating, decreased memory, fatigue, and problems with mood lability, which would impact the Veteran's ability to keep a schedule, maintain lengthy work hours, or complete a full workday; (4) the August 2012 SSA Decision stated that the Veteran must avoid moderate exposure to extreme temperatures, fumes, odors, dust, gases, and poor ventilation; that the Veteran could perform simple, routine, and repetitive work tasks with simple instructions, in a low-stress environment, with no production pace, quota or time standards; and that the Veteran could engage in occasional contact with supervisors, co-workers, and the public; and (5) the December 2014 private rehabilitation specialist who, after performing a vocational evaluation, found that the Veteran, based on his education (three years of college with no degree) and prior work experience (mail handler, retail clerk, and monitor), had no transferable skills to sedentary employment.  

Based on all the evidence of record of the Veteran's severe and chronic depression and anxiety, chronic lung disease, and ankle and foot pain and their functional effects, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantially gainful employment due to the combined effects of his service-connected disabilities.  The Board finds that the evidence, including the Veteran's competent and credible statements support that he would be unable to perform physical labor or sedentary work due to his physical and mental health limitations.  Therefore, the Board concludes that a TDIU is warranted. 


ORDER

Entitlement to an evaluation in excess of 30 percent for COPD is dismissed. 

New and material evidence has been received, and the petition to reopen the claim for entitlement to service connection for sleep apnea is granted, to this extent only.  

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

With regard to the service connection claim for sleep apnea, the Veteran was provided a VA examination in May 2012.  The May 2012 VA examiner opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of his service-connected COPD.  The VA examiner found that the Veteran's reported in-service symptoms of sleepiness and snoring was attributed to his weight gain, but was not significant enough to warrant treatment.  The VA found that the Veteran's current obesity was a common risk factor for obstructive sleep apnea.  The Board finds that the May 2012 VA examiner's opinion is inadequate as it did not provide a complete rationale for why the Veteran's service-connected COPD did not cause or aggravate his sleep apnea.  Furthermore, the Veteran has testified that while in the military, he experienced daytime sleepiness, loud snoring, difficulty waking up in the morning, and had stopped breathing.  He said that these symptoms continued following his discharge.  See May 2013 DRO hearing transcript.  However, no opinion has been provided as to whether his current sleep apnea is etiologically related to his period of military service.  Therefore, on remand, the Veteran should be provided with a new VA examination for his sleep apnea.  

With regard to the increased evaluation claim for depressive disorder, the Board finds that a new examination is warranted.  The Veteran's last VA examination for his depressive disorder was in October 2012.  Since his last VA examination, the Veteran has indicated that his mental health symptoms have worsened.  At his December 2014 private vocational evaluation, the Veteran reported having no energy or motivation, staying home most of the week, isolating and distancing himself from others, and sleeping between 16 to 18 hours a day.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2014).  As the evidence suggests that the Veteran's depressive disorder may have worsened since his last VA examination, a remand is required to determine the current severity of his depressive disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for his sleep apnea and depressive disorder that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the electronic claims file.  

2.  When the above development has been completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of the Veteran's sleep apnea.  The examiner should be provided access to the Veteran's electronic claims file, including a copy of this REMAND.  All appropriate testing should be conducted.  

After a review of the record on appeal, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea had its clinical onset during military service or is related to any in-service disease, injury, or event? 

b.  Or, is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or permanently aggravated by (worsened beyond the natural progression of such disorder) his service-connected disabilities, including COPD, depressive disorder, DJD of right ankle, or bilateral plantar fasciitis with pes planus?  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  In conjunction with above, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected depressive disorder associated with COPD. 

The examiner should be provided access to the Veteran's electronic claims file, including a copy of this REMAND.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

4.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


